DETAILED ACTION
Claims 12-16 are pending in the current application.  Claims 1-11 have been cancelled.  The present application is being examined under the AIA  first to invent provisions.  
Claim Objections
Regarding Claim 15, line 3, it appears the language “estimate” should be changed to “estimate an.”
Regarding Claim 16, line 3, it appears the term “memory” should be changed to “non-transitory computer readable memory” or similar language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 1, line 8, and Claim 16, line 8, are each rejected since it is not clear if the “occupant” is the same as or different from the “driver.”
Regarding Claim 1, line 13, there is no antecedent basis for the language  “the processor.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tayama (U.S. Pat. Pub. No. 2019/0155279).   
Specifically, regarding Claim 12, Tayama discloses an alert control system (Abstract; FIG. 1) comprising: a human machine interface control unit (2) configured to receive a transfer execution signal for transferring driving operation control from an automatic driving electronic control unit (23), and control acquisition of operation information input (e.g., via 3; FIG. 1) from a driver (e.g., via sensors; FIG. 1) and information presentation for the driver (via display devices 11, 12; ¶¶ [0025], [0039]), an alert device configured to notify an occupant of information related to transfer of the driving operation control based on alert control information output by the human machine interface control unit (¶¶ [0018], [0025]), and a detector (3, in conjunction with sensors 16, 18, 20, 28, 30, 31a, 32a, 35a; FIG. 1)  configured to wherein: detect driver information related to a driving state of the driver, and output the driver information to the processor (¶¶ [0018], [0019]; FIG. 1), wherein the human machine interface control unit (2) includes a main authority transfer processor (23) configured to execute a main authority transfer process of notifying the driver of a control transfer for changing a driving operation by an automatic driving function to a driving operation by the driver (¶ [0077]), a preliminary authority transfer processor (23; ¶ [0065]) configured to execute a process of notifying the driver, in advance, of the control transfer before the control transfer starts (¶ [0039]), and a human machine interface controller (5; display control unit [not illustrated]; ¶ [0039]) configured to generate the alert control information based on information acquired from the preliminary authority transfer processor and the main authority transfer processor (¶ [0070]), output the alert control information to the alert device (¶ [0077]), extract a driver response to preliminary authority transfer from the driver information (¶¶ [0068]-[0071]).
Although Tayama does not disclose that the claimed automatic driving electronic control unit, main authority transfer processor, and preliminary authority transfer processor are separate components, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize individualized hardware components to obtain desired operational parameters (e.g., noise and/or signal loss minimization, heat considerations, etc.) since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erichman, 168 U.S.P.Q. 177, 179.
Regarding Claim 13, Tayama discloses that the human machine interface control unit (2) further includes a preliminary notification device (5) configured to generate the alert control information based on the information acquired from the preliminary authority transfer processor, a response detector (22) configured to extract the driver response to the preliminary authority transfer from the driver information detected by the detector, and a main notification device (6, 13) configured to generate the notification control information based on an instruction from the main authority transfer processor (¶¶ [0068]-[0071]).
Claim 16 includes language similar to that of Claim 12 and is rejected for at least reasons similar to those discussed above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tayama in view of Kumar et al. (U.S. Pat. No. 11,250,514, hereinafter “Kumar”).
Tayama discloses substantially all of the limitations of the present invention but does not disclose the claimed configuration. 
However, Kumar discloses a preliminary notification device is configured to notify the occupant of, as a control transfer reason, a factor of a situation causing the control transfer (col. 11, ll. 59-64; the “risk value” being geographic information related to an increased risk or liability exposure, as discussed at col. 3, ll. 20-27).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar with those of Tayama to provide contemporaneous information to a driver who can then execute actions in preparation for the control transfer and accompanying reason (e.g., an upcoming traffic situation). 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach, disclose, or suggest, either alone or in combination, the claimed estimator, determiner, and notification mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833